         Case 1:10-cr-01046-VM Document 321 Filed 07/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               July 14, 2020
---------------------------------X
UNITED STATES OF AMERICA,        :                10 CR 1046 (VM)
                                 :
          -against-              :
                                 :                    ORDER
YOVANA DOLPHY,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
       The Court previously scheduled a sentencing in the above-
referenced matter for Friday, July 17, 2020, at 2:30 p.m. (See
Dkt. No. 319.) Due to the ongoing coronavirus pandemic, the
sentencing will take place by telephone.
       Counsel are directed to use the following dial-in: 888-363-
4749   (international      callers   dial     215-446-3662);       access      code
8392198.


SO ORDERED.

Dated:       New York, New York
             14 July 2020



                                            _________________________
                                            ____
                                            ____
                                            __ ____
                                               ____
                                                  ___
                                                   ____
                                                     ______
                                                         _____
                                                         _______
                                                               ________
                                                               ____ __
                                                                     ___
                                                                      ____
                                                                         __
                                                                         ___
                                                    Victor
                                                    Vi
                                                     ict
                                                       ctor
                                                         orr Marrero
                                                              Mar
                                                               arre
                                                                  rero
                                                                  re o
                                                        U.S.D.J.
                                                        U.S.
                                                        U. S.D.
                                                           S. D.J.
                                                              D.
                                                               .JJ.
                                                                  .
